F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                      July 31, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    PAUL ARM ER,

             Plaintiff-Appellant,

                                                       No. 05-7119
     v.                                         (D.C. No. CIV-04-268-W H)
                                                       (E.D. Okla.)
    JO A NN E B. BA RN HA RT,
    Commissioner of Social Security
    Administration,

             Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before B ROR B Y and EBEL, Circuit Judges, and KANE, ** District Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
      Plaintiff Paul Armer seeks a reversal of the Social Security Commissioner’s

denial of his application for disability benefits. Because we agree with the

well-reasoned opinion of the district court, upholding the C ommissioner’s

decision, we exercise our jurisdiction under 28 U.S.C. § 1291 to affirm.

                                 BACKGROUND

      M r. Armer worked as a security guard at an army ammunitions plant for

twenty-four years. His last day of work was M ay 18, 2002. On June 17, 2002, he

applied for disability benefits, alleging that he has been disabled since his last day

of work due to a variety of ailments. Primarily, he suffers from myasthenia

gravis, a disease characterized by muscle weakness and fatigue. He also claims,

however, that he is disabled due to diminished hearing, neck pain, back and leg

pain with cramping and muscle spasms, left hand cramping, headaches w ith

nausea, stomach pain, ulcers, depression, anxiety, problems sleeping, and

fractured ribs. M r. Armer’s disability application was denied initially on

December 12, 2002. After his request for reconsideration was also denied, he

requested a hearing before an administrative law judge (“ALJ”). That hearing

took place on June 18, 2003.

      At the hearing M r. Armer presented m edical records from his primary care

physician, Dr. Helton, and several specialists, including Dr. Shipley, a neurologist

who diagnosed M r. Armer’s myasthenia gravis, and Dr. Brown, a physical

medicine and rehabilitation specialist w ho treated M r. A rmer’s back and leg pain.

                                         -2-
He also submitted a M edical Source Statement from Dr. Helton, dated M ay 23,

2003. In the statement, Dr. Helton checked boxes indicating that M r. Armer

could frequently lift or carry ten pounds; occasionally lift or carry more than fifty

pounds; stand or walk two hours in a typical eight-hour workday, but only thirty

minutes continuously; and sit for four hours in an eight-hour workday. He also

opined, however, that M r. Armer could not work an eight-hour day and stated that

the symptoms of myasthenia gravis are exacerbated by “[e]xcessive heat or cold,

overexertion, emotional stress, physical stress, infection, fever, and some

medications.” Admin. R. at 277.

      M r. Armer testified at the hearing that he experiences lower back pain,

neck pain, light headaches, and constant tingling and numbness in his lower legs.

He said that he stopped working, however, because of his muscle w eakness due to

myasthenia gravis. He takes Tylenol on a daily basis to control his pain and

Lortab when his pain is particularly bad. He further testified that he suffers from

diverticulitis, a disease of the large intestine; stomach pain, especially when on

antibiotics; shortness of breath; and allergies.

      M r. Armer also testified about the demands of his former job as security

guard. He said the job required him to guard the front gate of the ammunitions

plant and drive around the premises to check on other buildings. He also testified

that the job involved frequent use of a walkie-talkie, which gave him severe

anxiety because his speech was often slurred due to myasthenia gravis, such that

                                          -3-
others had difficulty understanding him. To make matters worse, M r. Armer

testified that he is hard of hearing and can barely hear anything if there is

background noise, even when he is w earing hearing aids. He said that he finally

quit his job because he “just couldn’t handle it, stress and not being able to

understand people.” Id. at 392.

      On September 9, 2003, the ALJ issued her written decision. She concluded

that M r. Armer was not disabled at step four of the sequential evaluation process,

see 20 C.F.R. § 404.1520, because despite his severe impairments (myasthenia

gravis and degenerative disc disease), he retained the residual functional capacity

(“RFC”) to perform his past work as a security guard. In making her decision, the

ALJ disregarded Dr. Helton’s M edical Source Statement because she found that

his “assessment, reflect[ed] the claimant’s subjective statements with regard to

limitations” and was “inconsistent with the objective opinions of treating

specialists.” Admin. R. at 23. In particular, the ALJ relied on the medical

records from Dr. Shipley and Dr. Brown, neither of which she interpreted as

identifying any functional limitations or reporting a medical opinion of disability.

      M r. Armer appealed the ALJ’s decision to the Appeals Council and

submitted additional medical records dating from 1986 to 2003. On April 27,

2004, the Appeals Council issued its decision denying M r. Armer’s request for

review. It stated that it had considered M r. Armer’s additional evidence, but

found that the “information [did] not provide a basis for changing the

                                          -4-
Administrative Law Judge’s decision.” Id. at 6-7. Therefore, the ALJ’s opinion

became the final decision of the Commissioner. M r. Armer then filed a complaint

in the district court again seeking reversal of the ALJ’s decision. He argued that

the ALJ’s RFC assessment failed to take into account all of his physical

limitations because the ALJ had erroneously disregarded Dr. H elton’s opinion.

He also challenged the ALJ’s credibility assessment and claimed that the Appeals

Council had failed to consider his additional evidence.

      On September 12, 2005, the magistrate judge issued his Findings and

Recommendations, recommending that the district court uphold the

Commissioner’s decision. The magistrate judge’s report contained a detailed

discussion of M r. Armer’s medical evidence and concluded that the A LJ’s

treatment Dr. Helton’s opinion was proper. The magistrate judge found that the

ALJ had properly considered Dr. Helton’s opinion in light of the factors set forth

in Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003), and had

properly rejected the opinion based on contrary medical evidence from

Dr. Shipley and Dr. Brown. In addition, the magistrate judge found no reason to

second guess the Appeals Council’s decision or its statement that it had

considered the newly submitted evidence. The magistrate judge went on to

explain that, in general, deference must be accorded the ALJ’s credibility

determination absent an indication that the ALJ misread the medical evidence.

The magistrate judge determined that the ALJ had linked her credibility findings

                                         -5-
to specific evidence and had explained her findings in detail. He also found that

the ALJ had not misread the medical evidence and therefore concluded that the

ALJ’s credibility assessment was entitled to deference. On October 3, 2005, the

district court issued an order affirming and adopting the magistrate judge’s

Findings and Recommendations and dismissed M r. Armer’s complaint. This

appeal followed.

                                   D ISC USSIO N

      “The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence, and whether

she applied the correct legal standards.” Grogan v. Barnhart, 399 F.3d 1257,

1261 (10th Cir. 2005). “Substantial evidence . . . is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. Our

review entails a meticulous examination of the record to ensure that the

substantiality test has been met, but “we may neither reweigh the evidence nor

substitute our judgment for that of the agency.” White v. Barnhart, 287 F.3d 903,

905 (10th Cir. 2001) (quotation omitted).

      M r. A rmer’s appeal largely recounts issues raised in the district court.

First, he challenges the ALJ’s treatment of Dr. Helton’s M edical Source

Statement and the resulting RFC determination, which he claims fails to account

for all of his physical limitations. Specifically, he argues that the ALJ ignored his

hearing loss and breathing problems in formulating the RFC and erroneously

                                         -6-
interpreted Dr. Shipley’s and Dr. Brown’s medical records as being inconsistent

with Dr. Helton’s opinion. Next, he claims that the Appeals Council compounded

the ALJ’s errors by failing to appreciate and discuss the significance of his

newly-submitted evidence and by denying his request for review with boiler-plate

language. 1

      After review ing the entire record in this case, we agree with the magistrate

judge’s opinion that the ALJ used the correct legal standards in arriving at her

opinion and we further agree that the ALJ’s opinion was supported by substantial

evidence. In addition, we find no error in the Appeal’s Council’s decision to

summarily deny M r. Armer’s request for review. Therefore, for the reasons stated

in the magistrate judge’s Findings and Recommendations, dated September 12,

2005, we uphold the Commissioner’s denial of M r. Armer’s application for

disability benefits.

      The judgment of the district court is AFFIRMED.

                                                    Entered for the Court



                                                    John L. Kane
                                                    District Judge




1
      M r. Armer’s appeal does not challenge the ALJ’s assessment of his
credibility.

                                         -7-